DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 07/28/2022 have been considered for examination. 

With regard to the objections to Claims, Applicant’s arguments filed 07/28/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 07/28/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections of claims have been withdrawn. 



With regard to the 103 rejections, Applicant’s arguments filed 07/28/2022 in view of the amendments have been fully considered but are moot because the arguments do not applied to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al (US Publication No. 2016/0345216) in view of Li’696 et al (US Publication No. 2014/0198696) and further in view of Li’191 et al (US Publication No. 2017/0303191).

Regarding claim 1, Kishiyama teaches, a base station [FIGS. 6, 8 and 11; ¶0101, small base station 12] operable to communicate with a User Equipment (UE) on a wireless network [FIGS. 6, 8 and 11; ¶0101, to communicate with user apparatus 20 on a wireless network], comprising: 
a memory [¶0211, memory; note every base station has a memory]; and 
one or more processors coupled to the memory [¶0211, CPU (processor); note every base station has a processor coupled to the memory] configured to:
associate a first Beam Reference Signal (BRS) for a first Transmit (Tx) beam with one or more second BRSes for one or more respectively corresponding second Tx beams [FIGS. 6, 8 and 11; ¶0089-0094, associate with a discovery signal for a wide beam (beam#1) with measurement reference signals for narrow beams 1-4]; 
generate a first BRS transmission to the UE carrying the first BRS based at least in part on the association of the first BRS with the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, (the base station 12) transmits the discovery signal each forming a wide beam (e.g., beam #1) based on the association of the discovery signal for the wide beam with the measurement reference signals for the narrow beams]; and 
generate one or more second BRS transmissions to the UE carrying the one or more respectively corresponding second BRSes based at least in part on the association of the first BRS with the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, (the base station 12) transmits the measurement reference signals each forming a narrow beam (e.g., beam 1-4) based on the association of the discovery signal for the wide beam with the measurement reference signals for the narrow beams]; 
wherein the association of the first BRS with the one or more second BRSes is configured [¶0095, the timing and sequence information (correspondence information between discovery signal and measurement reference signal) is configured].
Although Kishiyama teaches, “generating the one or more second BRS transmissions to the UE” as set forth above, Kishiyama does not explicitly teach (see, emphasis), in response to generating one or more second BRS transmissions to a UE, receive a Physical Random Access Channel (PRACH) transmission from the UE via a UE beam, wherein the UE beam is based on one of second Tx beams and a training of a Receive (Rx) beam of the UE is based on a first Tx beam, ... the association of a first RS with a second RS is configured by a primary synchronization signal (PSS) transmission.  
However, Li’696 teaches, in response to generating the one or more second BRS transmissions to a UE, receive a Physical Random Access Channel (PRACH) transmission from the UE via a UE beam [¶0117, from UE, receive a feedback of preferred DL Tx beams (see, ¶0114-0117, DL Tx beams are transmitted before the Tx beams are training) on the random access channel (i.e., PRACH; note that the random access channel is allocated in a time-frequency resource (physical) via a UE beam (note that every uplink signal is transmitted via at least one beam); further note that after transmitting DL Tx beams to the UE, (base station) receives the PRACH from the UE via at least one UE beam)], wherein the UE beam is based on one of the second Tx beams [¶0117, note that the UE beam along with the PRACH is configured to feedback/carry the preferred DL beams, thus the UE beam is based on the preferred DL beams], wherein ... a training of a Receive (Rx) beam of the UE is based on a first Tx beam [0116 and 0125, a training of receive UE beams is based on DL Tx beams 1 and 3].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Kishiyama with the teachings of Li’696 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Although Kishiyama in view of Li’696 teaches, “the association of the first BRS with the one or more second BRSes” as set forth above, Kishiyama in view of Li’696 does not explicitly teach (see, emphasis), information of reference signals (RSs) is configured by at least a System Information Block (SIB) transmission. 
However, Li’191 teaches, information of reference signals (RSs) is configured by at least at least a System Information Block (SIB) transmission [¶0106, the information of CSI-RS configuration is carried in the SIB].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify “the association of the first BRS with the one or more second BRSes” in the system of Kishiyama in view of Li’696 to be configured by at least a System Information Block transmission as taught by Li’191 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 1, and Kishiyama further teaches, the association of the first BRS with the one or more second BRSes is predetermined [¶0095 and 0120, the correspondence information between the discovery signal and the measurement signals are held by user apparatus 20].  

Regarding claim 3, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 1, and Kishiyama further teaches, wherein the first Tx beam has a radial span substantially encompassing one or more respectively corresponding radial spans of the one or more second Tx beams [¶0086, the whole width of the plurality of narrow beams (i.e., second Tx beams) falls within the width of the wide beam (i.e., first Tx beam)].  

Regarding claim 4, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 1, and Kishiyama further teaches, wherein the first BRS transmission carries timing information [FIGS. 6, 8 and 11; ¶0089-0094, the discovery signals of a plurality of wide beams are time-multiplexed].

Regarding claim 6, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 1 as set forth above, and Kishiyama further teaches, wherein the first BRS has a characteristic that is different from that of the one or more second BRSes [FIGS. 6, 8 and 11; ¶0089-0094, the discovery signal (for the wide beam) has a wider beamwidth than that of the measurement reference signals (for the narrow beams)].  

Regarding claim 7, Kishiyama in view of Li’696 and Li’191 teaches, all the limitations of claim 6 as set forth above, and Kishiyama teaches, wherein the characteristic is a beamwidth [FIGS. 6, 8 and 11; ¶0089-0094, the discovery signal (for the wide beam) has a wider beamwidth than that of the measurement reference signals (for the narrow beams)].  

Regarding claim 8, Kishiyama teaches, a non-transitory machine-readable storage media having machine executable instructions that, when executed, cause one or more processors of an Evolved Node-B (eNB) to perform operations [¶0211, memory storing a program executed by a CPU (processor), when executed, cause the CPU to perform actions].
	Thus, claim 8 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 9, claim 9 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 4.   

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 6. 

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 7. 

Regarding claim 15, claim 15 recites similar feature to claim 1 without any patentable weight. Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 2. 

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 3. 

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 4. 

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.
  
Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Mallik et al (US Publication No. 2013/0265896) [¶0178].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469